                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TYRELLE MITCHELL,

                        Petitioner,
                                                             CIVIL ACTION
        v.                                                   NO. 6-821

 LOUIS FOLINO et al.,

                        Respondents.


PAPPERT, J.                                                                  July 30, 2019

                                      MEMORANDUM

       On February 24, 2006, Tyrelle Mitchell filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. He challenged his 1991 state court conviction,

arguing that his Fifth Amendment rights were violated and that trial counsel was

ineffective for failing to call exculpatory witnesses and for declining an alibi instruction.

On December 21, 2007, Magistrate Judge Strawbridge issued a Report and

Recommendation (“R. & R.”) recommending an evidentiary hearing on Mitchell’s

ineffective assistance of counsel claim and denial of the Petition as to all other grounds.

Both parties filed objections, with Respondents objecting to the portion of the R. & R.

granting the evidentiary hearing. On March 16, 2009, Judge Gardner overruled

Respondents’ objection, adopted and approved the R. & R. with respect to the

evidentiary hearing and dismissed Mitchell’s other objections without prejudice. The

matter was remanded to Judge Strawbridge, who held an evidentiary hearing on the

ineffective assistance of counsel claim on June 23 and 24, 2009.




                                             1
       On May 31, 2011, Judge Strawbridge issued a Supplemental R. & R. (“Supp. R.

& R.”) recommending denial of the Petition. Mitchell timely objected to the

Supplemental R. & R. The case was reassigned from Judge Gardner to this Court on

May 30, 2017. After thoroughly reviewing the record, Judge Strawbridge’s

Supplemental R. & R. and Mitchell’s objections, the Court adopts the Supplemental R.

& R. and denies Mitchell’s Petition.

                                             I

                                            A

       The facts of this case are set forth in detail in Judge Strawbridge’s R. & R. and

Supplemental R. & R. See (R. & R. at 3–25, ECF No. 45; Supp. R. & R. at 2–23, ECF

No. 132). The Court briefly summarizes those facts relevant to its review of Mitchell’s

objections.

       On April 12, 1990, Kevin Scott was shot to death and Mitchell was charged with

his murder. See (R. & R. at 8; Supp. R. & R. at 3). The state court record reflects that

Mitchell was represented by two attorneys in the early stages of the proceedings. See

(Supp. R. & R. at 9–10). On June 28, 1990, Daniel Rendine appeared on Mitchell’s

behalf at his preliminary hearing in the Philadelphia Court of Common Pleas. See (id.

at 10). Rendine later moved to suppress physical evidence, an identification at a lineup

and the statement Mitchell gave to the police after he was arrested. See (id. at 10–11).

On November 29, 1990, Judge Sabo listed the case for trial. See (id. at 11). Around

that time, Rendine learned that Mitchell’s prior counsel had hired an investigator to

interview various witnesses. See (id.). Rendine obtained an order from Judge Sabo

directing prior counsel to turn over the investigator’s file (the “OSI Report”), but he had



                                             2
difficulty securing compliance with that order. See (id.). The case was continued on

December 5, 1990. See (id.).

       Trial began on February 13, 1991. See (id.). Rendine pursued theories of

misidentification and self-defense, arguing that Mitchell did not shoot Scott but, if the

jury found that he did, Mitchell acted in self-defense. See (id. at 11–14). The jury

heard from several defense witnesses, including Mitchell’s longtime friend, Victoria

Martinez. See (id. at 13). Martinez testified that she was with Mitchell and others on

the night of Scott’s murder. See (id.). On cross-examination, Martinez acknowledged

that she did not come forward to tell the police Mitchell “had an alibi” after she learned

he had been arrested for Scott’s murder. See (id. at 14) (citation omitted). Rendine did

not request an alibi instruction during the charging conference; he instead requested

instructions pertaining to misidentification and self-defense. See (id.).

       On February 23, 1991, Mitchell was convicted of first-degree murder, four

aggravated assault charges and weapons offenses related to the shooting. See (id. at

17). On February 25, the court re-convened to sentence Mitchell on the murder

conviction. See (id.). Before the jury was brought in, Rendine notified the court that

Mitchell’s mother had spoken with Scott’s mother over the preceding weekend. See (id.

at 17–18). That conversation led Rendine to believe that “several people [who] were

afraid to come forward because they were being threatened” had now “come forward

with another version of this incident . . . which would relieve [Mitchell] of criminal

responsibility.” (Id. at 18) (citation omitted). Judge Sabo told Rendine that he “can’t

stop anything at this stage” and instructed him to file post-trial motions. See (id.)




                                             3
(citation omitted). Mitchell was sentenced to life in prison for the murder and

sentencing for the other offenses was deferred. See (id.).

       Rendine filed post-trial motions, which included a request for an evidentiary

hearing on the “after-discovered evidence” he had previously discussed with Judge

Sabo. See (id.) The judge denied the request on March 20, 1992, because he believed

the issue would have to be addressed in a petition under the Post-Conviction Relief Act

(“PCRA”) pursuant to 42 Cons. Stat. §§ 9541–9546. See (id. at 19). That same day,

Mitchell was sentenced for the aggravated assault and weapons convictions. See (id. at

20).

       Mitchell subsequently filed a pro se “Motion for Reconsideration of Sentence &

Petition for Writ of Coram Nobis,” asking the court to consider “after discovered

evidence” that “was not available to defendant for trial in [ ] spite of due diligence” and

identified Vernetta Corey1 and Darryl Finley as “two important defense witnesses” who

were not presented at trial. (Id. at 21) (citation omitted). Judge Sabo denied the

motion on April 13, 1992. See (id.).2 The Pennsylvania Superior Court affirmed

Mitchell’s conviction. (R. & R. at 2, ECF No. 45.) On February 23, 1994, the

Pennsylvania Supreme Court denied his petition for allocatur. See (id.). Mitchell did

not seek review in the United States Supreme Court. See (id.).




1       Judge Strawbridge stated that “it became apparent at the evidentiary hearing that the
reference to Vernetta Corey is a reference to Vanessa Griffin.” See (Supp. R. & R. at 21 n. 23).

2       Judge Strawbridge noted that the state court docket entries indicated that Mitchell’s motion
was denied but that Judge Sabo’s later opinion seemingly construed the petition for writ of coram
nobis as a petition filed under the PCRA that was “withdrawn without prejudice at the time of the
PCRA hearing on April 13, 1992 due to a lack of witnesses.” See (Supp. R. & R. at 21) (citations
omitted).


                                                  4
                                                   B

        On January 10, 1997, Mitchell filed a pro se PCRA petition. Com. v. Mitchell,

No. 1572 EDA 2001, slip op. (Jan. 18, 2005).3 Judge Sabo appointed counsel for

Mitchell, who filed an amended petition, arguing Rendine’s ineffectiveness for failure to

seek an alibi instruction and failure to present alibi witnesses. See id. at 2. The case

was reassigned to Judge Mazzola in 1998 upon Judge Sabo’s retirement. See (R. & R.

at 3). Judge Mazzola dismissed the petition on April 23, 2001 without holding an

evidentiary hearing and issued his opinion on November 17, 2003. See (id.). Mitchell

appealed to the Pennsylvania Superior Court, which affirmed Judge Mazzola’s decision

on January 18, 2005. See (id.). With respect to Mitchell’s claim of trial ineffectiveness

for failing to call alibi witnesses, the Superior Court recited the PCRA court’s

determination that because Mitchell failed to show he was prejudiced by the absence of

testimony from these witnesses, “his claim was dismissed as meritless.” Mitchell, slip

op. at 9. The Superior Court also added:

        There is no other written account (be it notarized or otherwise) existing in the
        official record. This is fatal to [Mitchell’s] contention that trial counsel was
        ineffective for failing to call known and existing alibi witnesses (i.e., Moore and
        Griffin), none of whom executed affidavits in support of their proposed testimony
        . . . Inclusion of copies of affidavits executed by alleged alibi witnesses Latrice


3         Three days after Mitchell filed his petition, Latrice Moore executed an affidavit, in which she
stated that she lived at 3056 North 8th Street during the time of the shooting. (Supp. R. & R. at 22
& n. 25) (citation omitted). She “was contacted prior to Tyrelle’s [trial] by his counsel concerning
what she knew,” and that she had appeared in court on a particular, unspecified day and was
“willing to cooperate” but Rendine did not put her on the stand. (Id. at 22) (citation omitted). Moore
contended that Kevin Johnson shot Scott. (Id. at 22) (citation omitted). She also asserted that she
was willing to testify at the time of trial that Mitchell was in her house during the shooting. (Id.)
Vanessa Griffin, Moore’s sister, also provided an affidavit that was notarized on May 13, 1999. See
(id. at 23). She lived at 3056 North 8th Street, and her affidavit was similar to Moore’s, declaring
that she “would have testified that on April 12, 1990, when Kevin Scott was shot and killed, after
hearing two or three shots outside of my home, I saw Tyrell [sic] Mitchell sitting in my living room.”
(Id.) (citation omitted).


                                                    5
       Moore and Vanessa Griffin, which are attached to [Mitchell’s] appellate brief, are
       not sufficient to undo not submitting the originals as part of the official record.

Id. at 10–11.4 The court concluded by “finding no merit to any of the PCRA claims.” Id.

at 11. The Pennsylvania Supreme Court denied Mitchell’s petition for allocatur on

November 23, 2005. Com. v. Mitchell, 586 Pa. 710, 889 A.2d 1214 (2005).

                                                   C

       Mitchell, again represented by counsel, filed his habeas petition on February 24,

2006, contending: (1) that trial counsel was ineffective for failing to call certain

exculpatory witnesses; (2) that trial counsel was ineffective for declining an alibi

instruction and (3) that his Fifth Amendment rights were violated when evidence of his

silence in the face of an accusation was introduced against him. See (ECF No. 1).5

Judge Strawbridge issued his R. & R. on December 21, 2007, in which he recommended

granting an evidentiary hearing allowing Mitchell to further develop a record in

support of his claim that Rendine was ineffective for failing to call Moore and Griffin at

trial. See (R. & R. at 48–54). Judge Strawbridge recommended denial of the Petition

on all other grounds. See (id. at 54–79). Both parties filed objections, with

Respondents objecting solely to the portion of the R. & R. recommending the

evidentiary hearing. (ECF Nos. 50 & 51.)



4       Judge Mazzola’s 2003 Opinion states that on April 2, 1999 and May 13, 1999, the PCRA
Court “allowed Mitchell to supplement his petition with affidavits from three purported alibi
witnesses.” See (Pet., Ex. 7 at 2, ECF No. 1).

5       Mitchell also claimed that the Pennsylvania Superior Court made an unreasonable factual
finding when it determined that Mitchell’s ineffective assistance of counsel claim was procedurally
barred as to Moore and Griffin. See (ECF No. 1). Judge Strawbridge found that this claim did not
state “an independent basis” for habeas relief. (R. & R. at 31 n. 30.) Because it was related to
Mitchell’s ineffective assistance of trial counsel claim for failure to call certain witnesses, Judge
Strawbridge addressed those issues in conjunction in his R. & R. (Id.)


                                                   6
       On March 16, 2009, Judge Gardner overruled Respondents’ objection and

adopted and approved the R. & R. with respect to the evidentiary hearing. See (Order,

ECF No. 77). He remanded the matter to Judge Strawbridge to conduct a hearing on

Mitchell’s ineffective assistance of counsel claim for failure to call Moore and Griffin at

trial and “for preparation of a supplemental report and recommendation” addressing

the remaining issues related to that claim. (Id. at 5.) He dismissed Mitchell’s other

objections without prejudice, instructing him to “raise [them] after a supplemental

report and recommendation is filed.” (Id. at 5.) Judge Gardner also ordered the Clerk

of Court to place the case in civil suspense “until such a time that a supplemental

report and recommendation is filed.” (Id. at 5–6.)

       Judge Strawbridge held the evidentiary hearing on June 23 and 24, 2009. See

(ECF Nos. 109–10). Mitchell presented the testimony of four witnesses: Moore, Griffin,

Rendine and Mitchell’s mother, Patricia Mitchell Oden. See (Supp. R. & R. at 24). On

May 31, 2011, Judge Strawbridge issued his Supplemental R. & R., where he made a

series of factual findings based largely on the witnesses’ testimony. See (id. at 42–46).

He ultimately determined that Mitchell had not demonstrated that Rendine performed

deficiently at trial under Strickland v. Washington, 466 U.S. 668 (1984), and

recommended that Mitchell’s claim be denied. See (id. at 45–62). Mitchell timely

objected to the R. & R. on June 10, 2011. (ECF No. 134.)6 There was no activity in the

case from 2011 until 2015, when an attorney from the Philadelphia District Attorney’s

Office entered his appearance. (ECF No. 151.)



6       Because Mitchell has not renewed his objections with respect to the alibi instruction or the
violation of his Fifth Amendment rights, this Memorandum only addresses Mitchell’s objections with
respect to his ineffective assistance of counsel claim for failure to call Moore and Griffin at trial.

                                                  7
                                                  II

       Mitchell now lodges through counsel seventeen objections to Judge Strawbridge’s

Supplemental R. & R. (Obj., ECF No. 134.) “[F]or the portion of the R&R to which no

objection [is] made, the Court reviews the R&R for clear error.” Harris v. Mahally, No.

14-2879, 2016 WL 4440337, at *4 (E.D. Pa. Aug. 22, 2016).7 The Court reviews de novo

the specific portions of the R. & R. to which a party objects. See 28 U.S.C. § 636(b)(1);

see also Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 250 (3d Cir. 1998).

The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                                   A

       Section 2254(d) of the Antiterrorism and Effective Death Penalty Act (“AEDPA”)

limits a federal court’s ability to grant habeas corpus relief to a petitioner based upon a

federal constitutional claim that was “adjudicated on the merits” in state court. 28

U.S.C. § 2254(d). Where § 2254(d) applies, habeas relief shall not be granted unless the

adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.




7       When reviewing those portions of the report to which no objection is made, the Court should,
as a matter of good practice, “satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also
Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998). For the portions of the R. & R. to which
Mitchell has not objected, no clear error appears on the face of the record and the Court accordingly
accepts Judge Strawbridge’s recommendation.

                                                   8
Id. A state court ruling is “contrary to . . . clearly established Federal law” if the court

applies a rule that contradicts governing law set by the Supreme Court or if the court

confronts a set of facts that are materially indistinguishable from a Supreme Court

decision but arrives at a different result. Williams v. Taylor, 529 U.S. 362, 406–07

(2000). A state court ruling “is considered an ‘unreasonable application’ if the state

court unreasonably applies the correct legal rule to the particular facts, unreasonably

extends a legal principle to a new context, or unreasonably refuses to extend the

principle to a new context where it should apply.” McMullen v. Tennis, 562 F.3d 231,

236 (3d Cir. 2009). The petitioner must demonstrate that the state court’s analysis was

“objectively unreasonable.” Woodford v. Visciotti, 537 U.S. 19, 25 (2002). Where the

state court’s resolution of a claim required it to make a factual determination, the

statute further provides that the state court’s factual determination “shall be presumed

to be correct,” and that the petitioner bears the burden to rebut this presumption with a

showing of “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

                                              B

       The Supreme Court’s two-part test in Strickland governs claims for ineffective

assistance of counsel. 466 U.S. at 669. “To succeed on such a claim, the petitioner must

demonstrate (1) that counsel’s performance was deficient, in that it fell below an

objective standard of reasonableness, and (2) that the petitioner suffered prejudice as a

result of the deficiency.” Blystone v. Horn, 664 F.3d 397, 418 (3d Cir. 2011) (citing

Strickland, 466 U.S. at 687)). With respect to Strickland’s first prong, there is a “strong

presumption” that counsel’s performance was not deficient. Jermyn v. Horn, 266 F.3d

257, 282 (3d Cir. 2001). “[S]trategic choices made after thorough investigation of law



                                              9
and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466

U.S. at 690. Where “the record does not explicitly disclose trial counsel’s actual

strategy or lack thereof (either due to lack of diligence on the part of the petitioner or

due to the unavailability of counsel), the presumption may only be rebutted through a

showing that no sound strategy . . . could have supported the conduct.” Thomas v.

Varner, 428 F.3d 491, 500 (3d Cir. 2005).

       With respect to prejudice, the defendant must show “that counsel’s

representation fell below an objective standard of reasonableness.” Strickland, 466

U.S. at 688. To make this showing, the “[d]efendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. “The likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter, 562

U.S. 86, 112 (2011). The Court must consider the totality of the evidence before the

jury in determining whether a petitioner satisfied this standard. See Berghuis, 560

U.S. at 389. Further, counsel cannot be found to be ineffective for failing to pursue a

meritless claim. See United States v. Bui, 795 F.3d 363, 366–67 (3d Cir. 2015) (“‘[T]here

can be no Sixth Amendment deprivation of effective counsel based on an attorney’s

failure to raise a meritless argument.’”) (quoting United States v. Sanders, 165 F.3d

248, 253 (3d Cir. 1999)).




                                             10
                                                 III

       Though many of Mitchell’s objections are repetitive and reflect a factual as

opposed to legal disagreement, the Court addresses them in turn.8

                                                  A

       Several of Mitchell’s objections concern Judge Strawbridge’s credibility

determinations. First, Mitchell objects to Judge Strawbridge’s finding that Moore’s

testimony was “uncorroborated, contradicted, and sometimes incredible.” (Obj. #6(d) at

7– 8.) Judge Strawbridge concluded that her testimony about that night’s events—such

as her reference to Scott emerging from a car and that the police and Rendine told her

Mitchell had confessed—“seriously undermined her credibility.” (Supp. R. & R. at 44.)9

Second, Mitchell objects to Judge Strawbridge’s conclusion that Mitchell’s “lack of

participation in his own defense also contributed to a sense of uncertainty as to which

defense theories could lead to credible evidence.” (Obj. #11 at 11–12) (quoting Supp. R.

& R. at 53). Judge Strawbridge credited Rendine’s testimony that Mitchell did not give

him the names of any witnesses. See (Supp. R. & R. at 37–38, 53). Finally, Mitchell



8       For example, in one of his “objections,” Mitchell contends that the “exhaustion of remedies
issue may [not] be re-litigated.” (Obj. #8 at 10) (citing Supp. R. & R. at 49). In distinguishing his
Supplemental R. & R. from his initial one, Judge Strawbridge clarified that the Supplemental R. &
R. would only focus upon Mitchell’s ineffectiveness claim for failing to call Moore and Griffin:
        Inasmuch as the statute permits the Court to resolve the petition by denying it on the
        merits notwithstanding any alleged defects in the exhaustion of state remedies, we will
        not revisit the question of the propriety of expanding the record through the federal
        evidentiary hearing or whether Petitioner failed to satisfy his obligation to exhaust
        remedies available in the state courts.
(Obj. #8 at 10) (citing Supp. R. & R. at 49). Mitchell’s “objection” is nothing more than an agreement
with Judge Strawbridge that the issue of the exhaustion of remedies will not be revisited.

9       Mitchell also objects to the conclusion that “[n]o one accounted for the lack of a shotgun at
the scene.” (Obj. #12 at 12) (quoting Supp. R. & R. at 53 n. 52.) Mitchell argues that Moore’s
affidavit stated that a white car appeared and “picked up” Scott’s shotgun. (Obj. #12 at 12.) But
Judge Strawbridge called into question Moore’s credibility given the inconsistency of her testimony.


                                                 11
objects to Judge Strawbridge’s determination that Moore and Griffin did not make

themselves available to testify. (Obj. #13 at 12).

       District court judges exercise de novo review over an R. & R. “stemming from an

evidentiary hearing conducted as part of the review of a habeas petition.” Coombs v.

DiGuglielmo, 581 Fed. App’x 129, 133 (3d Cir. 2014) (citing 28 U.S.C. § 636(b)(1)). The

Third Circuit has held, however, that “[a] district court may not reject a finding of fact

by a magistrate judge without an evidentiary hearing, where the finding is based on the

credibility of a witness testifying before the magistrate judge and the finding is

dispositive of an application for post-conviction relief involving the constitutional rights

of a criminal defendant.” Hill v. Beyer, 62 F.3d 474, 482 (3d Cir. 1995). Thus, “when

the magistrate judge holds an evidentiary hearing that includes the testimony of live

witnesses, a district court cannot ordinarily reject the magistrate judge’s credibility

determinations unless it holds its own evidentiary hearing.” Coombs, 581 Fed. App’x at

133. The rationale is that “[o]ur judicial system affords deference to the finder of fact

who hears the live testimony of witnesses because of the opportunity to judge the

credibility of those witnesses.” Hill, 62 F.3d at 482. The Court accepts Judge

Strawbridge’s assessments of the witnesses’ credibility and the respective weight given

to their testimony.

                                             B

       Mitchell next objects to “the admission into evidence and the magistrate’s

findings and conclusions in connection with the police report of [Mitchell’s] alleged

April 12, 1990 statement to police.” (Obj. #1 at 1–2.) Respondents argue that Mitchell’s

statement was properly limited in its use at the evidentiary hearing and that no portion



                                             12
of Judge Strawbridge’s analysis “hinges on this document.” (Resp. Opp’n at 8, ECF No.

143.)

        On December 5, 1990, Rendine moved to suppress Mitchell’s statement to the

police. See (Supp R. & R. at 9 n. 10). At the evidentiary hearing in 2009, Rendine

testified that, because he had litigated the motion to suppress, he was aware of the

statement’s contents before trial began in 1991. See (Evid. Hr’g Tr. 66:24–67:4, ECF

No. 111). Respondents sought to question Rendine about the impact the statement may

have had on his approach to calling witnesses who claimed to be with Mitchell at the

time of Scott’s murder. (Id. at 68:6–14.) When Mitchell objected to the statement as

hearsay, Judge Strawbridge disagreed, finding that that it went to “the principal issue

that’s been raised here [which] concerns Mr. Rendine’s conduct in his representation of

Mr. Mitchell.” (Id. at 69:12–5.) Because the statement was used to question Rendine’s

assessment of witnesses at the time of trial, it was properly admitted for that purpose.

See (Obj. #1 at 2) (acknowledging that the statement was not used for the truth of the

matter asserted).10 Moreover, Judge Strawbridge refers to Mitchell’s statement in his

presentation of the facts; he does not rely on the statement for its truth in any part of



10      Mitchell also claims that Rendine “testified that the statement was not relevant.” (Obj. #1 at
2.) Mitchell mischaracterizes Rendine’s testimony, in which he was merely responding to how the
statement may or may not have informed his representation of Mitchell:
        Respondents’ Attorney:         If you were presented with a witness who claimed that he was
                                       at a house a block away, would you have some concern that
                                       the Commonwealth would use [Mitchell’s] statement to
                                       counter such testimony?
        Rendine:                       I don’t think this would have prevented me from calling a
                                       witness that would have helped my client’s case . . . even if his
                                       statement were a little different from that witness. I guess it
                                       depends. But I can’t give you a definite answer to that.
        Respondents’ Attorney:         But it would be something that you would have considered?
        Rendine:                       Could have.
(Evid. Hr’g Tr. 72:6–18, ECF No. 111.)


                                                  13
his analysis. Compare (Supp. R. & R. at 8–10 & n. 10) (providing factual background),

with (id. at 44–62) (discussing claim).11

                                                   C

        Mitchell contests Judge Strawbridge’s findings regarding an exchange between

Rendine and Judge Sabo following closing arguments in 1991. See (Obj. #2 at 2–3)

(citing Supp. R. & R. at 17 n. 21). Because Rendine told Judge Sabo that he did not

know what other witnesses would say if they testified, Mitchell argues that Rendine

admitted his “failure to prepare witnesses” and failure “to investigate his case.” (Id. at

3.) Respondents contend that Rendine’s evasive response to Judge Sabo was an

attempt “to avoid being forced . . . to reveal the precise, and evidently unhelpful,

content of the witnesses’ testimon[ies].” (Resp. Opp’n at 10.)

        In his closing argument in 1991, the prosecutor pointed out that the jury had not

heard from three witnesses that were allegedly with Victoria Martinez on the night of

Scott’s murder and argued that this was proof that Martinez’s testimony was

fabricated. See (Trial Hr’g Tr. 148:20–150:6, Feb. 21, 1991); (Supp. R. & R. at 17 n. 21).

After the jury was dismissed, Rendine objected to the prosecutor’s “missing witnesses”

remarks. See (Trial Hr’g Tr. 152:11–18); (Supp. R. & R. at 17 n. 21). Judge Sabo

determined that the prosecutor was allowed to comment on the fact that Rendine

elected not to call those witnesses. See (id.) The following exchange ensued:



11       Judge Strawbridge’s discussion of the statement in the Supplemental R. & R.’s factual
background is in line with the limited use of the statement established at the evidentiary hearing:
         [T]his statement did not place Mitchell outside of Victoria Martinez’s house at 4027 N. 8th
         Street leading up to the shooting (as did the trial testimony of Ms. Martinez), nor did it place
         him inside of the Griffin/Moore/Corey house at 3056 N. 8th Street at any time (as did the
         affidavits purportedly executed by Moore and Griffin in 1997 and 1999 indicating that
         Mitchell was in the living room of their home at the relevant time . . . .
(Id. at 9 n. 10) (emphasis in original).

                                                   14
      The Court:    Those other two witnesses, you mean those other two would
                    come in and substantiate what Victoria said?
      ...
      Rendine:      Judge, I don’t know what they would have testified to.
      The Court:    Well, you subpoenaed them, Counselor.

      Rendine:      I have no idea what—how would I know what they would say,
                    Judge? . . . I don’t know what somebody will say until they
                    take the stand and say it. How would I possibly know what
                    somebody is going to say?
      ...
      The Court:    Well, I know you don’t know.

      Rendine:      You have an expectation of what they will say but you do not
                    know what they will say.

(Trial Hr’g Tr. 154:15–156:2.) At the federal evidentiary hearing, Judge Strawbridge

asked Rendine about the missing witnesses:

      Rendine:      I don’t believe any of those witnesses had anything relevant
                    to say . . . [so] I didn’t call them. [The prosecutor] made a
                    comment during [his] closing argument that the jury should
                    draw an adverse inference because I didn’t call them, which
                    I objected to . . . And afterwards [Judge Sabo] wanted to
                    know what they would say. And I said, well, Judge, I don’t
                    what anybody is gonna say until they get on the witness
                    stand and say it. And I had interviewed them. I don’t
                    remember what they were going to say, but . . . my belief is
                    that when I was being evasive with him, because I didn’t
                    want to say they really didn’t have too much to say.

      The Court:    So you were not saying that you had not interviewed them?

      Rendine:      I was not saying I had not interviewed them.

(Evid. Hr’g Tr. 100:15–101:16, ECF No. 111.) Based on this testimony, Judge

Strawbridge determined that Rendine had interviewed the other witnesses but was

trying to avoid revealing to Judge Sabo what he believed to be their seemingly

unhelpful testimony.




                                          15
      Mitchell’s broader assertion that Rendine was deficient in his investigation of

the case is belied by the record and the strategy pursued at trial. With respect to the

performance prong of the Strickland analysis, “[a] fair assessment of attorney

performance requires that every effort be made to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at

689. “Because of the difficulties inherent in making the evaluation, a court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance; that is, the [petitioner] must overcome the

presumption that, under the circumstances, the challenged action might be considered

sound trial strategy.” Id. at 690. A petitioner can overcome the Strickland

presumption by showing either that the conduct was not, in fact, part of a strategy or

by showing that the strategy employed was unsound. Thomas v. Varner, 428 F.3d 491,

500 (3d Cir. 2005). Where “strategic choices [were] made after a thorough investigation

of law and facts,” the presumption is strong and “virtually unchallengeable.” Id.

(quoting Strickland, 466 U.S. at 690).

      Rendine’s theory of misidentification was informed by his investigative efforts

leading up to trial. After Rendine first appeared on Mitchell’s behalf in 1990, he

obtained a number of witness statements and other reports from the District Attorney’s

Office in response to discovery requests. See (Supp. R. & R. at 10). When Rendine

learned that Mitchell’s prior counsel had hired an investigator to interview various

witnesses, he obtained an order from Judge Sabo directing prior counsel to turn over

the OSI Report. See (id.). The OSI Report contained ten interviews conducted between



                                           16
May 25 and June 14, 1990. See (id. at 34). There was no reference to Moore or Griffin

in any of them. See (id. at 34–35). One of the interviewees was Adriene Corey, Griffin’s

daughter and Moore’s niece. See (id. at 35). She stated that she believed Kevin

Johnson killed Scott. See (id.). At trial, Rendine argued that Mitchell was not the

shooter and suggested in a line of questioning that it may have been Johnson. See

(Trial Tr. 146–151). When other witnesses came forward with information, the record

reflects that Rendine promptly acted upon it, presenting it to the court on February 25,

1991 and in post-trial motions thereafter. See (Supp. R. & R. at 17–18).

        When Rendine was asked at the evidentiary hearing before Judge Strawbridge if

he would have telephoned (or had his investigator telephone) the persons who indicated

in the OSI Report that they saw Johnson kill Scott, he answered that “[t]here’s no

doubt about that.” (Evid. Hr’g. Tr. 58:6–10, ECF No. 111.) However, when asked if

“anyone offer[ed] to testify that they saw someone else shoot the victim,” Rendine

responded that “[o]nly after the trial occurred.” (Id. at 39:4–6.) Rendine further

explained that he interviewed “[w]hoever came to Court” for the trial, whether by his

subpoena or otherwise. (Id. at 39:6–21.)12 Accordingly, Mitchell has not shown that

Rendine’s performance fell below an objective standard of reasonableness. Strickland,

466 U.S. at 688.


12      In a separate objection, Mitchell again calls into question Rendine’s investigation of the case,
this time claiming that Judge Strawbridge failed “to make a finding whether [Rendine] in fact
conducted a defense investigation.” (Obj. #5 at 5–6.) However, Judge Strawbridge held that “no
such credible witness appeared to Rendine prior to the close of the defense case, and that no failure
to have uncovered a credible witness offering this testimony resulted from a deficient investigation.”
(Supp. R. & R. at 54) (emphasis added). Judge Strawbridge stated that “[t]his conclusion [in part] is
supported by Rendine’s credible testimony that he does not remember having this sort of evidence
presented to him until after trial and that he remembers that prior to and during the trial much
hearsay, but no credible statements, were offered to him suggesting an alternative perpetrator.”
(Id.) The Court accepts Judge Strawbridge’s crediting of Rendine’s testimony regarding his
investigation of Mitchell’s case. See supra Part III.A.

                                                  17
                                             D

       Mitchell asserts that Judge Strawbridge’s discussion of the OSI Report is

“accurate” but “incomplete.” (Obj. #3 at 3.) Judge Strawbridge stated that the OSI

Report was “not appended nor referred to in any of Mitchell’s state or federal pleadings”

but was “marked by Respondents as a potential exhibit and produced to Petitioner” in

advance of the evidentiary hearing. (Supp. R. & R. at 34) (citation omitted). Mitchell

argues that the “first [habeas] counsel saw the OSI Report was when it was produced in

preparation for [the] hearing by [R]espondents” and that the OSI Report “was not in

any of the files counsel obtained from prior counsel or through petitioner’s family.”

(Obj. #3 at 3.) Respondents assert that the OSI Report was prepared on Mitchell’s

behalf for the state court trial and, therefore, he “obviously possessed [it].” (Resp.

Opp’n at 11.)

       The record shows that the OSI Report was commissioned by Mitchell’s defense

counsel prior to Rendine’s representation. (Supp. R. & R. at 34.) On November 30,

1990, Judge Sabo required production of the Report. (Id.) It was provided to Rendine

on December 5, 1990. (Id.) Consequently, Mitchell’s habeas counsel likely had access

to a copy of the Report. Regardless of whether or not Mitchell’s habeas counsel had the

Report, Judge Strawbridge accurately discussed the Report’s history in his

Supplemental R. & R.

                                             E

       Mitchell argues that Judge Strawbridge should not have allowed Rendine to

“testify speculatively . . . about what he might have done or what he would have done”

when he “lacked personal knowledge” about the “relevant details” of Mitchell’s trial.



                                             18
(Obj. #4 at 4–5.) Due to the passage of time between the state court trial and the

evidentiary hearing, Respondents assert that Rendine was allowed to testify about his

customary practices. (Resp. Opp’n at 12.)

        An attorney can testify to his usual practices when the passage of time inhibits

his ability to recall the details of a particular case. See Eberhardt v. Wenerowicz, No.

CV 13-1700, 2015 WL 12602759, at *7 n. 10 (E.D. Pa. June 22, 2015) (determining that

it is proper to consider evidence of attorney’s usual practice, particularly where he

cannot recall specifics given the passage of time); see also Carrion v. Smith, 549 F.3d

583, 590 (2d Cir. 2008) (upholding reliance on trial counsel’s “testimony concerning his

usual practice, particularly in light of the fact that [he] was being asked to remember

events that occurred over twelve years earlier”). Because Rendine was asked to

remember details from a trial that occurred eighteen years earlier, he was allowed to

testify about his customary practices at that time.13 Further, Rendine’s inability to

recall does not by itself overcome the presumption that counsel made decisions “in the

exercise of reasonable professional judgment.” Strickland, 466 U.S. at 689–90.

                                                    F

        Mitchell contests Judge Strawbridge’s factual finding that “[n]o witnesses

interviewed by the OSI investigator, including Adriene Corey (the daughter of Vanessa

Griffin and niece of Leatrice Moore), suggested that Moore or Griffin had any

information about either Mitchell’s alleged involvement in the shooting or the alleged

role of Kevin Johnson.” (Obj. #6(a) at 6) (quoting Supp. R. & R. at 42–45). Mitchell



13      Again, to the extent that Mitchell objects to Rendine’s testimony regarding his usual
practice, see (Obj. #14 at 13), the Court will not substitute its credibility assessments for those of
Judge Strawbridge. See supra Part III.A.

                                                    19
argues that while “Moore and Griffin’s names were not mentioned in an investigation

[this] does not permit an inference that they were not witnesses to the shooting.” (Id.

at 6–7.) Mitchell misunderstands Judge Strawbridge’s finding. Judge Strawbridge did

not determine that Moore and Griffin were not witnesses because their names were not

mentioned in the Report; rather, he states that the witnesses in the OSI Report did not

mention Moore or Griffin as having any information about the shooting—a fact that

Mitchell does not contest. See (Supp. R. & R. at 42); see also (Obj. #6(a) at 7).

                                                  G

       Mitchell objects to Judge Strawbridge’s determination that Griffin was unwilling

to testify during the guilt phase of Mitchell’s trial and that she “expressed a

willingness, and made herself available, to testify on [Mitchell’s] behalf only after

Mitchell had been convicted of the murder.” (Objs. #6(b)–(c) at 7) (quoting Supp. R. &

R. at 43) (emphasis added). Contrary to Mitchell’s argument that “[n]othing in the

record permits [these] inference[s],” (Obj. #6(b)), Judge Strawbridge recounted evidence

at length supporting both conclusions. See (Supp. R. & R. at 43). Notably, even eight

years after Mitchell’s trial, Griffin testified that she was unwilling to put in her 1999

affidavit that Kevin Johnson killed Scott because she was “scared.” (Evid. Hr’g Tr.

171:1–18, ECF No. 111.)14




14     In support of this objection, Mitchell states that Patricia Mitchell Oden “observed Rendine
speaking to Moore and Griffin.” (Obj. #6(c).) But Oden admitted at the evidentiary hearing that she
was not privy to that discussion because she was “inside the courtroom” and thus could not confirm
whether Moore or Griffin expressed a willingness to testify at trial. (Evid. Hr’g Tr. 18:24–19:20, ECF
No. 112.)

                                                 20
                                             H

       Mitchell objects to Judge Strawbridge’s factual finding that “[t]he first time

Moore’s name appears in the record is in Mitchell’s pro se PCRA petition filed on

January 10, 1997, when he refers to her as ‘after discovered evidence’ that ‘was not

available until after conviction.’” (Obj. #6(e) at 8) (quoting Supp. R. & R. at 44.) This is

a factually true statement that Mitchell does not contest. To the extent that Mitchell

asserts that Moore would not have been discovered as a witness until the PCRA

petition, the record reveals that, like Griffin, Moore had several chances to come

forward but did not. Moore did not tell the police what she observed on April 12, 1990

even though she interacted with them in the aftermath of the murder—both when the

police responded to the scene and the next morning when they were in the house. See

(Supp. R. & R. at 26, 44). She testified that she made no effort to contact the police

because she “was going on with [her] life.” (Evid. Hr’g Tr. 157:12–22.) Moreover, Judge

Strawbridge noted that her hearing testimony in 2009 contradicted the affidavit she

provided in 1997. For example, in her affidavit, Moore stated that she had “constant

contact” with Mitchell throughout their lives and that she would have testified at trial

that she had known him for fifteen years. Aff. of Leatrice Moore ¶¶ 2–3; (Supp R. & R.

at 27 n. 32). However, at the evidentiary hearing, Moore denied knowing Mitchell for a

long time or very well. (Evid. Hr’g Tr. 153:15–20, 158:1–25, ECF No. 111.)

                                             I

       Mitchell also questions Judge Strawbridge’s determination that Rendine

“proceeded with diligence in his attempts to present exculpatory evidence as soon as it

became available, e.g., beginning on February 25, 1991.” (Obj. #6(f), at 8; Supp. R. & R.



                                             21
at 45.) Judge Strawbridge found ample evidence to reach this conclusion. As soon as

he learned that there were witnesses purportedly willing to testify that Mitchell was

innocent, Rendine told Judge Sabo. See (Supp. R. & R. at 17–18). He then did what the

court told him to do and filed post-trial motions raising that issue. See (id. at 18–19).

On March 20, 1992, Rendine continued to press for the right to offer after-discovered

evidence but was advised to file a PCRA petition. See (id. at 19). Mitchell’s own pro se

“Motion for Reconsideration of Sentence & Petition for Writ of Coram Nobis” asked the

court to consider “after discovered evidence” that “was not available to defendant for

trial in [ ] spite of due diligence.” See (id. at 21) (citation omitted).

                                                  J

       Mitchell argues that because his ineffective assistance of counsel claim was not

adjudicated on the merits in state court, it deserves de novo review.15 See (Obj. #7 at 9;

Obj. #9 at 11; Obj. #10 at 11; Obj. #15 at 13; Obj. #16 at 13). Judge Strawbridge

determined that “[t]he Superior Court’s merits analysis of the Strickland claim

involving Rendine’s failure to have called Moore and Griffin confines our analysis under

AEDPA.” (Supp. R. & R. at 52.)

       The Superior Court agreed with the PCRA Court’s decision, adopting it at

length. See Com. v. Mitchell, slip op. at 8–9. It agreed with the PCRA Court’s holding

that “since [Mitchell has failed to show that he was prejudiced by the absence of

testimony from th[e]s[e] witness[es] at trial, his claim was dismissed as meritless.” Id.

at 9. The Superior Court added that Mitchell’s failure to submit Moore and Griffin’s



15      Notably, Mitchell previously argued that his claim was adjudicated on the merits in his brief
in support of his habeas petition. See (Pet’r Br. at 21–30, ECF No. 10) (arguing unreasonable
application of clearly established law).

                                                 22
original affidavits as part of the official record was “fatal” to his claim that Rendine was

ineffective for failing to call them as alibi witnesses. Id. at 10–11; see also

Commonwealth v. Upshur, 2018 WL 4998301, at *2 (Pa. Super. Ct. Oct. 16, 2018)

(quoting Commonwealth v. Carter, 661 A.2d 390, 396 (Pa. Super. Ct. 1995))

(“Ineffectiveness for failing to call a witness will not be found where a defendant fails to

provide affidavits from the alleged witnesses[.]”). “Finding no merit to any of the PCRA

claims,” the Superior Court affirmed the denial of Mitchell’s petition. Id. at 11; see

Thomas v. Horn, 570 F.3d 105, 117 (3d Cir. 2009) (holding that under § 2254(d) a claim

has been adjudicated on the merits “when a state court has made a decision that finally

resolves the claim based on its substance, not on a procedural, or other, ground”).

                                              K

       Besides arguing again that the Superior Court did not decide the claim on the

merits, the Court understands Mitchell’s next objection to be that the Supplemental R.

& R. made a “factual error” in suggesting that PCRA counsel did not focus on Moore

and Griffin as alibi witnesses in his brief. (Obj. #9 at 10–11.) Mitchell misreads the

Supplemental R. & R., which accurately represents that PCRA counsel prepared a

“Supplemental Amended PCRA Petition” alleging that Moore and Griffin “were among

the individuals with Victoria Martinez and Petitioner at Martinez’s residence . . . when

the fatal shot was fired and thus would have corroborated Martinez’s ‘alibi’ testimony.”

(Supp R. & R. at 50.) Judge Strawbridge then noted that Mitchell filed a pro se

Response to the PCRA Court’s Notice of Intent to Dismiss his PCRA petition, which

focused “exclusively on Attorney Rendine’s failure to call individuals who were present




                                             23
with him at Victoria Martinez’s residence . . . [and] Moore and Griffin were not,

however, alleged to be in that category.” (Id. at 50–51.)

                                             L

       Mitchell objects to the Judge Strawbridge’s “failure to consider [the] prejudice

prong” of Strickland. (Obj. #15 at 13.) Because Judge Strawbridge found that Rendine

did not perform deficiently (Supp. R. & R. at 52–58), he stated that it was not

“necessary to make a definitive finding on the prejudice prong of the Strickland

analysis here.” (Id. at 60.) Judge Strawbridge was not required to do so. See United

States v. Travillion, 759 F.3d 281, 294 (3d Cir. 2014) (“[T]here is no reason for a court

deciding an ineffective assistance claim . . . to address both components of the inquiry if

the defendant makes an insufficient showing on one.”) (quotation omitted).

                                            M

       Lastly, Mitchell objects to Judge Strawbridge’s denial of a certificate of

appealability, arguing that the Supplemental R. & R. is “clearly decided on procedural

grounds.” See (Obj. #17 at 14). The Supplemental R. & R. contains no “procedural”

ruling. See Supp. R. & R. at 52–58 (concluding on the merits that “Mr. Rendine did not

perform deficiently”); id. at 59–60 (“We have no hesitation in opining . . . that Mitchell

has not demonstrated that the Superior Court’s rejection of this claim in the PCRA

appeal decided on January 18, 2005 reflected an unreasonable application of Strickland

or any other United States Supreme Court precedent as of that date.”).

       A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

petitioner must “demonstrate that reasonable jurists would find the district court’s



                                            24
assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Here, a certificate of appealability will not issue because

reasonable jurists would not debate this Court’s ruling, and Rendine has not made a

substantial showing of a denial of a constitutional right as required under 28 U.S.C. §

2253(c)(2).16


                                                        BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                        GERALD J. PAPPERT, J.




16       In his R. & R., Judge Strawbridge stated that he would file a Supplemental R. & R. in which
he would “make a recommendation as to whether . . . a certificate of appealability should issue
pursuant to 28 U.S.C. § 2253(c)(2) as to any of the claims raised in the petition.” (R. & R. at 79 n.72.)
In his Order adopting the R. & R., Judge Gardner dismissed Mitchell’s other objections without
prejudice, allowing him to raise them after the Supplemental R. & R. was filed. See (Order at 5).
Mitchell never did.
         Thus, the Court agrees that a certificate of appealability should not issue as to: Mitchell’s
ineffective assistance of counsel claim for failure to call Moore and Griffin because Mitchell did not
establish that Superior Court’s disposition was an unreasonable application of Strickland; his
ineffective assistance of counsel claim for failure to call Charese Bennett, Arthur Dargan or Juanita
Herndon because it was not presented to the Superior Court; and his claim that his Fifth
Amendment rights were violated because the Superior Court did not unreasonably apply Supreme
Court precedent in denying relief. See (Supp. R. & R. at 61–62).

                                                   25
